Citation Nr: 1313977	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee strain with lateral meniscal tear ("right knee disability") prior to January 5, 2010, and from March 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to July 1990 and from January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2010, the Board remanded the matter to satisfy an outstanding hearing request.  The Veteran presented testimony before the Board in April 2011; a transcript has been associated with the claims folder.

In August 2011, the Board remanded the claim for increase for right knee disability for further development and adjudication, as well as de novo claims of service connection for plantar fasciitis, an acquired psychiatric disorder, and a low back disorder.  While the case was in Remand status, in an October 2012 rating decision, the RO awarded service connection for posttraumatic stress disorder and depressive disorder, not otherwise specified; lumbosacral strain with arthritis; and bilateral plantar fasciitis with pes planus and foot strain.  As such, there no longer remain claims in controversy.  The same rating decision granted a 100 percent evaluation for the right knee disability based on surgical or other treatment necessitating convalescence effective from January 5, 2010; the 10 percent rating was restored from March 1, 2010.


FINDINGS OF FACT

1.  Throughout the appellate period, excluding the period necessitating convalescence, the service-connected right knee disability, while productive of pain, has not been shown to produce additional functional loss due to pain, weakness, incoordination, lack of endurance or fatigue; it does not limit flexion to 30 degrees, nor did it limit extension to 5 degrees; and there has been no evidence of recurrent subluxation or lateral instability.  

2.  The Veteran did undergo partial lateral meniscectomy on January 5, 2010; a separate rating is warranted for removal of symptomatic cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to January 5, 2010, and from March 1, 2010, for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2012).  

2.  The criteria for a separate 10 percent rating for removal of symptomatic, semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The RO provided the Veteran pre-adjudication notice by letter dated in January 2006.  In July 2008, the RO notified the Veteran of the diagnostic criteria used in assigning her disability rating for the service-connected right knee disability.  The claim was subsequently readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444. F.3d at 1333.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations.  The Veteran presented testimony before the Board in April 2011; a transcript has been associated with the claims folder.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Service connection was initially granted for right knee strain in a March 1991 rating decision, by which the RO assigned a 10 percent rating under Diagnostic Code 5257.  In a September 2004 rating decision, the RO discontinued compensation effective January 21, 2003, because the Veteran had returned to active duty; then assigned a 10 percent rating under Diagnostic Codes 5257-5260, effective from January 17, 2004.
  
The Veteran filed a claim for increased rating in January 2006 and appealed the decision that continued a 10 percent rating for the right knee disability.  The Board will now consider whether a higher evaluation is warranted for the right knee disability at any stage during the appeal period.  See Hart, supra.  In an October 2012 rating decision, the RO granted a 100 percent evaluation for the right knee disability based on surgical or other treatment necessitating convalescence effective from January 5, 2010; the 10 percent rating was restored from March 1, 2010.

As delineated above, the Veteran's service-connected right knee disability has been assigned a 10 percent rating prior to January 5, 2010, and from March 1, 2010, under the hyphenated Diagnostic Codes 5260-5257, which concerns limitation of flexion and instability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the right knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 
      
The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right knee disability does not warrant a rating in excess of the currently assigned 10 percent prior to January 5, 2010, and from March 1, 2010, for limitation of motion or instability under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 
The Veteran is however, entitled to a separate 10 percent rating for removal of symptomatic, semilunar cartilage following her January 2010 partial lateral meniscectomy.  

In rating the Veteran's right knee disability, the Board notes that there has been no radiographic evidence of arthritis of the right knee to warrant a rating according to limitation of motion for the joint or joints involved under Diagnostic Codes 5003 and 5010, for traumatic/degenerative arthritis established by x-ray findings. 

The Veteran has been rated for limited flexion under Diagnostic Code 5260 as detailed above.  Prior to January 5, 2010, a review of the evidence shows that flexion had been at worse limited to 90 degrees in VA outpatient treatment record dated in April 2005.  Flexion was limited to 130 degrees during VA examination in February 2006 and to 120 degrees upon VA examination in August 2008.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260 prior to January 5, 2010, which would require flexion limited to 30 degrees.  
Extension was full on examination in February 2006 and August 2008.  These findings do not meet the criteria established for a noncompensable rating under Diagnostic Code 5261, which requires extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating based on actual limitation of extension prior to January 5, 2010.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

As previously indicated, the Veteran underwent a partial lateral meniscectomy on January 5, 2010.  In an October 2012 rating decision, the RO awarded a 100 percent rating based on surgical or other treatment necessitating convalescence effective January 5, 2010 (the day of surgery); the 10 percent rating was restored from March 1, 2010.   

From March 1, 2010, a review of the evidence shows that flexion has been at worse limited to 100 degrees upon VA examination in September 2011.  VA outpatient treatment record dated in July 2011 shows flexion was limited to only 110 degrees.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260 from March 1, 2010, which would require flexion limited to 30 degrees.  Extension was repeatedly full, to include upon VA examination in September 2011.  These findings do not meet the criteria established for a noncompensable rating under Diagnostic Code 5261, which requires extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating based on actual limitation of extension from March 1, 2010.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in her right knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness both prior to January 5, 2010, and from March 1, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there were no complaints of painful motion during VA examination in February 2006 and with repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Even with painful motion between 110 and 120 degrees during VA examination in August 2008 and between 90 and 100 degrees upon VA examination in September 2011, the Veteran was able to perform repetitive testing without additional functional loss due to pain, fatigue, weakness, or lack of endurance.  The Veteran denied any flare-ups of pain on both these examinations.  She did  describe flare-ups during VA examination in 2006, but other than indicating they occurred 10 times over a 12 month period and lasted 1 to 2 hours, she did not describe any functional loss.  

The complaints of pain are clearly accounted for in the 10 percent rating prior to January 5, 2010 and from March 1, 2010, as the Veteran's limitation of flexion and extension did not even meet the criteria for even a noncompensable rating under these code sections.  38 C.F.R. § 4.71a.  

Turning next to disability due to instability, the Board finds that despite the Veteran's subjective complaints of  her right knee giving way during her April 2011 Board hearing and to VA treatment providers, the medical records are devoid of objective findings of instability of the right knee throughout the appellate period.  Notably, the February 2006, August 2008 and September 2011 VA examiners found no evidence of instability.  The Veteran specifically denied instability during VA examinations in 2008 and 2011.  VA outpatient treatment records were also devoid of objective findings of instability, to include, but not limited to, those dated in March 2007.  Accordingly, there is no basis for providing a separate evaluation based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability prior to January 5, 2010, and from March 1, 2010.  38 C.F.R. §  4.71a.   

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right knee disability.  After review, however, the Board observes that there was no evidence of ankylosis of the right knee (Diagnostic Code 5256), dislocated, symptomatic, semilunar cartilage (Diagnostic Codes 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) to warrant a higher rating.  38 C.F.R. § 4.71a.  There was however, removal of symptomatic, semilunar cartilage on January 5, 2010, when the Veteran underwent a partial lateral meniscectomy warranting a separate 10 percent rating under Diagnostic Code 5259.  Id.  

In sum, a rating in excess of 10 percent prior to January 5, 2010, and from March 1, 2010, is not warranted for limited motion or instability.  A separate 10 percent rating is warranted for removal of symptomatic, semilunar cartilage.  "Staged" ratings, other than what has been allotted in this decision, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The September 2011 VA examiner noted the Veteran continued to remain employed as a mental health worker.  While the examiner noted had difficultly standing more than 15 minutes, walking more than a half hour, and walking up and down stairs, the Veteran continued to be employed.  As there is no objective evidence of unemployability due to the service-connected disability, further consideration of TDIU is not warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability prior to January 5, 2010, and from March 1, 2010, based on limited motion and/or instability is denied.

A separate 10 percent rating for removal of symptomatic, semilunar cartilage is granted subject to the controlling regulations governing monetary awards. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


